Set Aside and Remanded and Memorandum Opinion filed August 22, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00442-CV

  D. ANDREW KLEIN A/K/A DANIEL KLEIN A/K/A ANDREW KLEIN,
                  INDIVIDUALLY, Appellant

                                          V.

XL PARTS PARTNERSHIP, LTD. D/B/A XL PARTS COMPANY, Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-45649

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 28, 2019. On August 7,
2019, the parties filed a joint motion to set aside the judgment and remand the cause
to the trial court for rendition of judgment in accordance with the parties’ settlement
agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we set aside the judgment signed February 28, 2019, and we
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.

                                             PER CURIAM




Panel consists of Justices Christopher, Spain, and Poissant.




                                         2